Case 1:21-cr-00012-JJM-LDA Document 30 Filed 02/05/21 Page 1 of 2 PageID #: 241




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA                )
                                        )
      VS.                               )                   20 MJ 064 LDA
                                        )
LUIS JOEL SIERRA                        )


__________________________________________________________________

             MOTION TO DETERMINE MENTAL COMPETENCY


      Now comes Counsel for Luis Joel Sierra, the Defendant in the above captioned
matter, and moves this Honorable Court to schedule and conduct a hearing to
determine Mr. Sierra’s mental competency to stand trial pursuant to 18 U.S.C. § 4241(a).
The Court must grant this motion “if there is reasonable cause to believe that the
defendant may presently be suffering from a mental disease or defect rendering him
mentally incompetent to the extent that he is unable to understand the nature and
consequences of the proceedings against him or to assist properly in his defense.” Id.
As grounds thereto, Counsel submits the attached memorandum and evaluation under
seal which conclude that Mr. Sierra has a mental disease/defect(s) which make him
mentally incompetent to the extent that he cannot understand the nature and
consequences of the proceedings against him or to assist in his defense.



                                               Respectfully submitted
                                               Luis Joel Sierra
                                               By his attorney,


                                               /s/ Kevin J. Fitzgerald, 5775
                                               Assistant Federal Defender
Case 1:21-cr-00012-JJM-LDA Document 30 Filed 02/05/21 Page 2 of 2 PageID #: 242




                                                10 Weybosset St., Ste. 300
                                                Providence, RI 02903
                                                (401) 528-4281
                                                FAX 528-4285
                                                kevin_fitzgerald@fd.org



                                  CERTIFICATION

      I hereby certify that a copy of this motion was delivered by electronic notification
to Paul Daly, Assistant United States Attorney, on February 5, 2021.

                                                /s/ Kevin J. Fitzgerald
